Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11, 14, 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pessen et al. (EP 0919171) in view of Gasser (DE 19711025).
	There is disclosed in Pessin a pressure activated filtering assembly, comprising: a filter body 2 with a first side and a second side, the filter body having a plurality of standoff ridges (figs. 1, 2) on the first side; a filter 4 within the filter body upon the plurality of standoff ridges at a minimum distance between the filter and the first side of the filter body; and a pressure-activated valve 5 disposed within the filter body, the valve being an elastomeric dome valve, wherein the valve is configured to be closed when the pressure on the first side of the filter body is less than a cracking pressure and open when the pressure on the first side of the filter body is 
	Gasser (figs. 11, 13) discloses that it is known in the art to make use of radially oriented standoff ridges 26 radially extending along a first surface of a filter body 25, and a gasket 24 between the first side of the filter body and the standoff ridges, wherein a filter 3 is located within the filter body upon the plurality of standoff ridges and the gasket.
	It would have been obvious to one skilled in the art to substitute the standoff ridges of Pessen with the radially extending standoff ridges taught in Gasser, in order to facilitate drainage through an outlet hole in the filter body.
	And, it would have been obvious to one skilled in the art to provide the apparatus of Pessen with the gasket taught in Gasser, in order to maintain a watertight seal between the first side of the filter body and the filter.
Claims 12, 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pessin et al. in view of Gasser as applied to claims above, and further in view of Adler.
Adler discloses that it is known in the art to make use of a pressurizing mechanism in a brewing apparatus, wherein the pressurizing mechanism includes a vessel having top and bottom openings and a removable air-tight piston.
	It would have been obvious to one skilled in the art to provide the apparatus of Pessin, as modified by Riley, with the pressurizing mechanism disclosed in Adler, in order to place the mixture of hot water and brewing material under pressure manually.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banasik in view of Gasser.
	There is disclosed in Banasik a beverage press, comprising: a vessel 20 with a first surface 23 that has at least one opening; a pressurizing mechanism 44 configured to pressurize the vessel; and a pressure activated valve assembly 24 disposed within the first surface in alignment with the opening, wherein the pressure activated valve is configured to be closed when a pressure due to the pressurizing mechanism in the enclosed vessel is less than a cracking pressure and further configured to be open when the pressure in the enclosed vessel is greater than or equal to the cracking pressure.

	It would have been obvious to one skilled in the art to substitute the standoff ridges of Pessen with the radially extending standoff ridges taught in Gasser, in order to facilitate drainage through an outlet hole in the filter body.
	And, it would have been obvious to one skilled in the art to provide the apparatus of Pessen with the gasket taught in Gasser, in order to maintain a watertight seal between the first side of the filter body and the filter.
Allowable Subject Matter
Claims 1-8 and 15 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REGINALD ALEXANDER/
Examiner
Art Unit 3761